La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
El 31 de agosto de 1998 la demandante recurrida, Sra. Liana Caro Ortiz (en adelante señora Caro Ortiz), presentó ante el Tribunal de Primera Instancia, Sala Superior de Bayamón, una solicitud de aumento de la pensión alimen-taria de su hija menor de edad habida con el demandado peticionario, Alfredo Cardona Rivera (en adelante señor Cardona Rivera). Luego de una serie de trámites procesa-les, el 7 de marzo de 2000 el foro de instancia dictó y noti-ficó una escueta sentencia(1) en la cual acogió las recomen-*595daciones del Informe del Examinador de pensiones Alimentarias, aunque no adoptó dicho documento de forma explícita. Este Informe no se le notificó a las partes a pesar de que obra en el expediente del tribunal y sirvió de base para la determinación tomada en el caso.(2) Cabe señalar, sin embargo, que de la argumentación que el propio peti-cionario, señor Cardona Rivera, hace en la moción de re-consideración que presentara ante el foro de instancia el 21 de marzo, se desprende que tuvo acceso a dicho Informe.
Unos días después de que el señor Cardona Rivera pre-sentara la moción de reconsideración, la secretaría del tribunal se la devolvió arguyendo que había que adherirle cuarenta dólares en sellos de rentas internas.(3) La repre-sentación legal de éste se comunicó con la secretaría y los convenció de que se habían equivocado. De la secretaría le informaron entonces que tenía que presentar de nuevo la misma moción con fecha de presentación anterior. Así lo hizo.
Cardona Rivera presentó su apelación el 4 de abril, tres días antes de que venciera el término jurisdiccional para presentarla ante el Tribunal de Circuito de Apelaciones (en adelante Tribunal de Circuito).(4) Su representación legal presentó una copia del recurso ante la Sala Superior de Bayamón del Tribunal de Primera Instancia, y envió otra copia al abogado de la parte contraria por correo certificado con acuse de recibo.
*596Ese mismo día el foro de instancia le concedió diez días a la parte demandante recurrida, señora Caro Ortiz, para replicar a la moción de reconsideración. De esta forma, tanto el Tribunal de Primera Instancia como el Tribunal de Circuito, entendieron considerada dicha moción. Dos días más tarde, el 6 de abril, se archivó en autos copia de la notificación de esta resolución.
El 7 de mayo el tribunal de instancia denegó la reconsideración. Esta determinación se notificó el 22 de mayo. Así las cosas, el 8 de noviembre el Tribunal de Cir-cuito desestimó el recurso de apelación por prematuro y por no haberse perfeccionado dentro del término jurisdic-cional, al no incluirse en el apéndice la copia del Informe del Examinador, de acuerdo con lo dispuesto en la Regla 34E(l)(e) del Reglamento del Tribunal de Circuito de Ape-laciones de 1 de mayo de 1996 (4 L.P.R.A. Ap. XXII-A). Esta resolución fue notificada el 14 de noviembre.
El 13 de diciembre el señor Cardona Rivera presentó ante nos una petición de certiorari. Alegó, en síntesis, que el Tribunal de Circuito se había equivocado al determinar que la apelación era prematura y que no se había perfec-cionado dentro del término jurisdiccional de treinta días que establece la ley y, por ende, que había errado al desestimarla. El 26 de enero de 2001 decidimos revisar y expedimos el recurso.
Antes de proceder a analizar el planteamiento de pre-maturidad, resulta indispensable esbozar las normas gene-rales aplicables a las mociones de reconsideración.
1-H
A. La moción de reconsideración — Regla 47.1 de Procedi-miento Civil, 32 L.P.R.A. Ap. III
La cuestión planteada requiere que comencemos por analizar la parte de la Regla 47.1, supra, que dispone que *597el tribunal de instancia deberá considerar(5) la moción de reconsideración dentro del término de diez días de ésta ha-berse presentado. Si el tribunal toma alguna determina-ción, el término jurisdiccional para apelar o presentar re-curso de certiorari quedará interrumpido. De otra parte, si el tribunal deja de tomar acción en relación con dicha mo-ción dentro de los diez días de ésta haber sido presentada, la citada Regla 47.1 establece que se entenderá que la mo-ción fue rechazada de plano y, por ende, el término para recurrir en alzada no queda interrumpido.
En El Mundo, Inc. v. Tribunal Superior, 92 D.RR. 791, 801 (1965), resolvimos
... que una vez presentada en tiempo la moción de reconside-ración, y resuelta por el Tribunal declarándola sin lugar de plano, bien por acción afirmativa o bien por inacción dentro de los [diez] días de su presentación, el Tribunal no queda pri-vado de su facultad para reconsiderar esa actuación suya si considera que en realidad la moción de reconsideración plan-tea una cuestión sustancial y meritoria y que en bien de la justicia debe señalar una vista para oír a las partes, siempre que ya no se le haya sido privado de jurisdicción por razón de haberse interpuesto contra la sentencia un recurso de apela-ción o de [certiorari] o no haya expirado el término para inter-poner dichos recursos(6) (Énfasis suplido.)
*598El término de diez días que establece la citada Regla 47.1 de Procedimiento Civil persigue el propósito de estimular la pronta adjudicación de los pleitos, a la vez que le da certeza a los procedimientos y promueve la economía procesal, al advertirle a la parte perdidosa que el término para apelar o presentar el recurso de certiorari no ha sido interrumpido. El Mundo, Inc. v. Tribunal Superior, supra. Véase, además, Regla 1 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Sobre este particular, en Castro v. Sergio Estrada Auto Sales, Inc., 149 D.P.R. 213, 219 (1999), expresamos que
[l]a citada Regla 47 evidencia la intención de lograr un ade-cuado balance entre, por un lado, (1) proveer la oportunidad para que un tribunal sentenciador pueda realizar la significa-tiva tarea de corregir cualquier error que haya cometido al dictar una sentencia o resolución y por otro, (2) evitar que el medio procesal de la reconsideración se convierta en una vía para dilatar injustificadamente la ejecución de un dictamen judicial. Véase, además, Lagares Pérez v. E.L.A., 144 D.RR. 601 (1997).
Ahora bien, no podemos leer e interpretar la Re-gla 47.1 de Procedimiento Civil, supra, de forma aislada. En la situación procesal que hoy nos ocupa, debemos con-siderarla conjuntamente con las Reglas 46, 65.3 y 67 del mismo cuerpo de reglas sobre notificación. Reiteradamente hemos resuelto que “[l]os remedios postsentencia son pro-vistos por el ordenamiento procesal civil mediante estatutos. Es por ello que forman parte del debido proceso de ley”. Falcón Padilla v. Maldonado Quirós, 138 D.P.R. 983, 989 (1995). En consecuencia, la falta de una notifica-ción adecuada y a tiempo de cualquier resolución, orden o sentencia, podría afectar el derecho de una parte a cuestio-nar la resolución, orden o sentencia dictada, enervando así las garantías del debido proceso de ley. Falcón Padilla v. Maldonado Quirós, supra.
Por su parte, la Regla 65.3(a), 32 L.P.R.A. Ap. III, dispone que
*599[i]nmediatamente después de archivarse en autos copia de una [resolución], orden o sentencia, el secretario notificará [de] tal archivo a todas las partes que hubieren comparecido en el pleito en la forma preceptuada en la Regla 67. El depó-sito de la notificación en el correo será aviso suficiente a todos los fines para los cuales se requiera por estas reglas una noti-ficación del archivo de una [resolución], orden o sentencia. (Énfasis suplido.)
La Regla 46 (32 L.P.R.A. Ap. III), a su vez, establece que si la fecha de archivo en autos de copia de la notificación de la resolución u orden es distinta a la del depósito en el correo de dicha notificación, el término para cumplir con dicha resolución u orden se calculará a partir de la fecha del depósito en el correo. La importancia de la notificación de una resolución u orden para que ésta surta efecto no debe ser menospreciada. Para que lo determinado por el tribunal en una resolución u orden surta efecto, el debido proceso de ley requiere, como mínimo, que se le notifique a las partes de dicha resolución u orden. Sólo así pueden las partes advenir en conocimiento de lo que el tribunal ha resuelto y ordenado, y pueden oportunamente solicitar los remedios que entiendan procedentes. De otro modo, las partes podrían verse afectadas de forma adversa por algo que desconocen.
La correcta y oportuna notificación de las [resoluciones], órde-nes y sentencias es requisito sine qua non de un ordenado sistema judicial. Su omisión puede conllevar graves conse-cuencias, además de crear demoras e impedimentos en el pro-ceso judicial. Falcón Padilla v. Maldonado Quirós, supra, pág. 993.
Resulta indispensable y crucial que se notifique adecuada-mente de una determinación sujeta a revisión judicial a todas las partes cobijadas por tal derecho. J.A. Cuevas Segarra, Tra-tado de Derecho Procesal Civil, San Juan, Pubs. JTS, 2000, T. II, Cap. X, págs. 1138-1139.
De todo lo antes expuesto se puede colegir con meridiana claridad que hasta que no se notifica adecuadamente a las partes una resolución, orden o sentencia, ésta *600no surte efecto y los distintos términos que de ella dima-nan no comienzan a transcurrir. Adjudicarle efectos proce-sales a una determinación judicial no notificada trastoca-ría el andamiaje procesal y socavaría los cimientos del debido proceso de ley. Difícilmente se le puede exigir a una parte que actúe con diligencia y de acuerdo con el estado procesal del caso, si ésta lo desconoce por no habérsele notificado. Hasta que no se notifique adecuadamente a las partes una resolución u orden, ésta no surtirá efecto.

En resumen: la notificación es parte integral de la actua-ción judicial y afecta el estado procesal del caso. Por lo tanto, para que una resolución u orden surta efecto, tiene que ser emitida por un tribunal con jurisdicción y notifi-cada a las partes, ya que es a partir de la notificación cuando comienzan a transcurrir los términos establecidos en dicha resolución u orden.

B. Aplicación de las normas procesales a los hechos
Inconforme con la determinación del tribunal de instan-cia y entendiendo que éste se había equivocado, el deman-dado peticionario, señor Cardona Rivera, optó por presen-tar una moción de reconsideración para así brindarle la oportunidad a dicho foro de corregir lo que estimaba era un error. Esto lo hizo dentro del término jurisdiccional de quince días establecido en la Regla 47.1 de Procedimiento Civil, supra. Así comenzó su azaroso peregrinaje a través de la madeja procesal que últimamente parece haber ad-quirido vida propia en nuestro sistema judicial.
A pesar de haber presentado su moción según lo dis-puesto en las Reglas de Procedimiento Civil, la secretaría del tribunal de instancia se la devolvió. Aparentemente por equivocación creyeron que era necesario que se adhirieran a dicha moción cuarenta dólares en sellos de rentas internas. Diligentemente, la representación legal del señor Cardona Rivera se comunicó con la secretaría del tribunal y logró aclarar el asunto. Le instruyeron que volviera a *601presentar la moción que le había sido devuelta, la misma que aparecía sellada con la fecha anterior. Así lo hizo.
El 4 de abril de 2000, a sólo tres días para finalizar el término jurisdiccional de treinta días para presentar un recurso de apelación, y ante la aparente inacción del foro de instancia y la posibilidad de perder su derecho a la re-visión en alzada, el demandado peticionario, señor Car-dona Rivera, decidió apelar al Tribunal de Circuito. Para asegurase de que su recurso quedase perfeccionado a tiempo, personalmente presentó una copia en el tribunal de instancia y envió otra por correo certificado con acuse de recibo a la otra parte. Ese mismo día, 4 de abril de 2000, mientras realizaba estas gestiones, el foro de instancia de-cidió considerar la moción de reconsideración, y le solicitó a la parte contraria que se expresara sobre ésta. De esto, sin embargo, el peticionario no se enteró, pues la moción no fue notificada por correo hasta el 6 de abril de 2000, un día antes de vencer el término jurisdiccional para recurrir en alzada.
El Tribunal de Circuito resolvió erróneamente que bastaba con que el foro de instancia hubiese emitido una resolución que considerara la moción de reconsideración para que el término para apelar se interrumpiese, esto independientemente de cuando ésta fuese notificada. El estado de incertidumbre que esto crea milita en contra del propósito de la propia Regla 47.1 de Procedimiento Civil, supra, de proveerle a la parte perdidosa la certeza sobre cuando el término para recurrir en apelación ha quedado interrumpido. Asimismo, no promueve la economía procesal al fomentar que la parte perdidosa, ante la incertidumbre de si se ha interrumpido el término o no, presente un escrito de apelación que luego, respecto a la notificación, podría tornarse prematura, posterior o simultánea a la resolución que considera la moción de reconsideración.
La postura adoptada por el Tribunal de Circuito tiende a crear situaciones insostenibles, totalmente contrarias a *602los propósitos de las normas procesales de promover la so-lución justa, rápida y económica de los conflictos y controversias. Más aún, propicia el retorno de nuestro de-recho procesal al juego de astucias y tretas que fue tan criticado y condenado en el pasado. Esta posición fomenta la presentación de recursos apelativos que resultarán pre-maturos una vez se notifique la resolución del tribunal que considera la moción de reconsideración. Ni las partes ni los foros apelativos sabrán cuándo sucederá esto, pues el tribunal de instancia no tiene término para llevar a cabo la notificación. Por lo tanto, en las secretarías de instancia, donde hay más atrasos o donde se procesan la mayor can-tidad de los casos, habrá mayor incertidumbre.
De otra parte, se podría dar la situación de que la noti-ficación de la resolución que considera la moción de recon-sideración se haga después de que el foro apelativo haya resuelto el caso mediante la revocación de la determina-ción de instancia. No debemos permitir la posibilidad de que esta indeseable situación suceda. Además, fomentar la presentación de recursos por miedo de que se pueda perder el derecho a la revisión en alzada, milita en contra de la economía procesal, pues sobre un mismo asunto se va a ocupar el personal de dos secretarías, la de instancia y la del tribunal de circuito, y el tiempo de por lo menos cuatro jueces, uno de instancia y tres del foro apelativo. Todo esto sin contar con el tiempo que habrán de invertir los aboga-dos y su personal en gestiones totalmente innecesarias e inútiles. No podemos ser partícipes en fomentar este tipo de consecuencias procesales tan contrarias al debido pro-ceso de ley y a la función de la Rama Judicial.
En el caso ante nuestra consideración se está penalizando al demandado peticionario, el señor Cardona Rivera, por su diligencia. La determinación del Tribunal de Circuito resulta contraria al principio cardinal del derecho procesal de que la justicia ha de dispensarse por los tribunales de forma justa, rápida y económica. Entendemos que *603para que la consideración de una moción de reconsidera-ción tenga el efecto de interrumpir el término jurisdiccio-nal para recurrir en alzada es necesario que el tribunal la considere antes de que transcurra el término para recurrir en alzada o que una de las partes haya presentado un re-curso en el foro apelativo. Es necesario, también, que esta determinación se notifique antes de que hayan ocurrido estos eventos procesales.
Por las razones que anteceden, entendemos que el re-curso de apelación presentado por el demandado peticiona-rio, señor Cardona Rivera, ante el Tribunal de Circuito no fue presentado prematuramente.
Pasemos ahora a examinar el segundo planteamiento: la alegación de que el recurso no se perfeccionó dentro del término jurisdiccional de treinta días establecido por ley, ya que en el apéndice no se incluyó el Informe del Exami-nador de pensiones alimentarias.
HH HH HH
A. El informe del Examinador de pensiones alimentarias
Según lo dispuesto en el Art. 18(5) de la Ley Orgánica de Sustento de Menores, Ley Núm. 5 de 30 de diciembre de 1986, según enmendada, 8 L.P.R.A. see. 517, sobre la tramitación del procedimiento administrativo ex-pedito, “[e]l informe de un Examinador incluirá determinaciones de hechos, conclusiones de derecho y recomendaciones sobre la pensión alimenticia”. El foro de instancia, por su parte,
... podrá hacer suyas las determinaciones, conclusiones y re-comendaciones del Examinador o hacer sus propias determi-naciones de hecho o conclusiones de derecho con o sin vista previa y emitir la orden, resolución o sentencia que corres-ponda la cual será notificada al alimentante y alimentista o al Secretario de la Familia, según sea el caso. (Enfasis suplido.) 8 L.P.R.A. see. 517.
*604Al amparo de estas disposiciones, la mayor parte de las distintas regiones judiciales en la Isla han interpretado que una vez el tribunal considera el Informe del Examina-dor de pensiones alimentarias y emite su resolución, orden o sentencia, ya fuera para fijar o para modificar la pensión o para denegar lo solicitado, dicho Informe debe notificarse a las partes para que éstas, de así desearlo, puedan recu-rrir al tribunal apelativo en revisión de dicha determinación. El Informe entonces se une y se hace for-mar parte del expediente del caso en el tribunal.
Este procedimiento, sin embargo, no se sigue en la Re-gión Judicial de Bayamón.(7) En dicha Región, aunque el Informe forma parte del expediente del caso en el tribunal, y las partes aparentemente tienen acceso a él, éste en sí no se les notifica; sólo se les da una copia si el juez así lo autorizad.(8)
En el caso de autos, tanto en la petición de certiorari como en su alegato, el peticionario, señor Cardona Rivera, nos informa que a pesar de que el foro de instancia fijó la pensión alimentaria tomando en consideración el Informe del Examinador de pensiones alimentarias, no se les noti-ficó copia de éste a las partes por no figurar en la Resolu-ción emitida por el tribunal.
Sobre este particular la parte demandante recurrida, señora Caro Ortiz, se limita a indicar que es dentro del contexto del presente recurso de certiorari cuando por pri-mera vez el demandado peticionario argumenta sobre la falta de notificación del Informe. Claro está, ésta es tam-bién la primera vez que surge la necesidad de que el señor Cardona Rivera haga este planteamiento.
*605Entendemos que la práctica seguida en la Región Judicial de Bayamón de no notificar los Informes del Examinador de pensiones alimentarias, a menos que éste forme parte de la resolución, orden o sentencia que dicte el tribunal, debe descontinuarse. Como regla general, las partes tienen derecho a que se les notifique sobre todo documento que el tribunal toma en consideración para llegar a su determinación. Sólo así podrán éstas efectivamente ejercer su derecho a una adecuada revisión de esa determinación por los foros apelativos. También, como regla general, no se le debe exigir a una parte que, como requisito jurisdiccional para el perfeccionamiento de un recurso, incluya en el apéndice un documento que no tiene por no habérsele notificado.

En resumen: como requisito mínimo del debido proceso de ley y como regla general, a todas las partes hay que notificarles de todo documento que el tribunal tome en cuenta para resolver el caso o el incidente ante su consideración. Sólo así las partes podrán ejercer efectiva-mente su derecho estatutario a una revisión en los foros apelativos.

IV
Por todo lo antes expuesto, resolvemos que el Tribunal de Circuito se equivocó al concluir que la apelación presen-tada ante su consideración por el peticionario, señor Car-dona Rivera, fue prematura y, por lo tanto, procedía su desestimación. Tampoco es correcta, bajo las circunstancias específicas de este caso, su determinación de que en el apén-dice del recurso había que incluir una copia del Informe del Examinador de pensiones alimentarias para que éste que-dara adecuadamente perfeccionado. En consecuencia, se re-voca el dictamen y se devuelve el caso para que continúen los procedimientos de forma compatible con lo aquí resuelto.
*606El Juez Asociado Señor Rivera Pérez disintió con una opinión escrita. El Juez Asociado Señor Corrada Del Río disintió sin opinión escrita.
— O —
Opinión disidente emitida por el
Juez Asociado Señor Rivera Pérez.
El peticionario, Sr. Alfredo Cardona Rivera, recurre ante esta Curia de una sentencia emitida por el Tribunal de Circuito de Apelaciones en un recurso de apelación. Ese foro apelativo intermedio desestimó el recurso de apelación por ser prematuro y porque no se incluyó en su apéndice el Informe del Examinador de pensiones alimentarias. La Mayoría determina revocar la sentencia recurrida por en-tender que el recurso de apelación presentado ante el Tribunal de Circuito de Apelaciones no era prematuro, y por-que no era necesaria la inclusión de una copia del referido Informe en el apéndice que acompañó tal recurso para per-feccionar su presentación. Disentimos.
El 31 de agosto de 1998 la Sra. Liana Caro Ortiz pre-sentó por derecho propio una solicitud de aumento de pen-sión alimentaria contra su ex esposo, el Sr. Alfredo Car-dona Rivera ante el Tribunal de Primera Instancia. (1) Luego de varios trámites procesales, el foro de primera ins-tancia dictó el 7 de marzo de 2000 una resolución en la cual aumentó la pensión alimentaria a mil sesenta y seis dóla-res con trece centavos mensuales. Se archivó en autos una copia de su notificación el 10 de marzo de 2000.(2) El 21 de marzo de 2000 el Sr. Alfredo Cardona Rivera presentó una *607moción de reconsideración ante el Tribunal de Primera Instancia.(3) El 4 de abril de 2000 el peticionario, Sr. Alfredo Cardona Rivera, presentó un recurso de apelación ante el Tribunal de Circuito de Apelaciones en la cual soli-citó que se revocara la determinación del Tribunal de Pri-mera Instancia porque la pensión alimentaria impuesta era excesiva.(4) Ese mismo día el Tribunal de Primera Ins-tancia acogió la moción de reconsideración y le ordenó a la parte demandante que expusiera su posición sobre ésta. Se notificó y se enviaron sendas copias de esa orden a las par-tes el 6 de abril de 2000.(5) Finalmente, ese tribunal de-claró no ha lugar la solicitud de reconsideración, mediante orden emitida el 17 de mayo de 2000, la cual se notificó a las partes el 22 de mayo del mismo año.(6)
La parte apelada, Sra. Liana Caro Ortiz, presentó una Moción de Desestimación ante el Tribunal de Circuito de Apelaciones el 28 de abril de 2000,(7) en la cual se solicita la desestimación del recurso de apelación por ser prematuro.
El Tribunal de Circuito de Apelaciones desestimó el re-curso de apelación mediante una resolución emitida el 8 de noviembre de 2000, copia de cuya notificación se archivó en autos el 14 de noviembre de 2000.(8) El foro apelativo in-termedio fundamentó su desestimación en que el recurso de apelación era prematuro debido a que el Tribunal de Primera Instancia había acogido la moción de reconsidera-ción presentada dentro del término jurisdiccional dis-puesto por ley. Concluyó, además, que el apéndice del re-curso de apelación estaba incompleto, porque no se incluyó *608copia del Informe del Examinador de pensiones alimentarias.
Inconforme, el Sr. Alfredo Cardona Rivera recurre opor-tunamente ante nos, mediante un recurso de certiorari, en el cual señala como error cometido por el Tribunal de Cir-cuito de Apelaciones lo siguiente: "Erró el Tribunal de Cir-cuito de Apelaciones al declararse sin jurisdicción por ser prematuro el recurso de apelación.” Petición de certiorari, pág. 3.
I — I
¿Se presentó prematuramente el recurso de apelación ante el Tribunal de Circuito de Apelaciones? Contestamos dicha interrogante en la afirmativa. Veamos.
En el caso ante nuestra consideración se recurrió ante el Tribunal de Circuito de Apelaciones de una sentencia emi-tida por el Tribunal de Primera Instancia referente a un aumento de pensión alimentaria. (9) El término jurisdiccio-nal establecido por ley para recurrir de ese dictamen es de treinta días, contados a partir del archivo en autos de copia de la notificación de la sentencia(10) Una vez transcurrido tal término, sin que se haya interpuesto el correspondiente recurso de apelación, la sentencia se convierte en final, firme e inapelable, ya que el foro apelativo intermedio no tiene jurisdicción para resolver el recurso en sus méritos(11) Un término jurisdiccional es fatal, improrroga-ble e insubsanable(12) Sin embargo, existen mecanismos procesales, cuya utilización tiene el efecto de interrumpir *609ese término. Entre éstos se encuentra la moción de recon-sideración que debe ser presentada oportunamente ante el Tribunal de Primera Instancia.(13)
Dicho mecanismo procesal está contenido en la Regla 47 de Procedimiento Civil,(14) la cual dispone lo siguiente:
La parte adversamente afectada por una resolución, orden o sentencia del Tribunal de Primera Instancia podrá, dentro del término de quince (15) días desde la fecha de la notificación de la resolución u orden o, desde la fecha del archivo en los autos de una copia de la notificación de la sentencia, presentar una moción de reconsideración de la resolución, orden o sentencia. El tribunal, dentro de los diez (10) días de haberse presentado dicha moción, deberá considerarla. Si la rechazare de plano, el término para apelar o presentar un recurso de certiorari se considerará como que nunca fue interrumpido. Si se tomare alguna determinación en su consideración, el término para apelar o presentar un recurso de “certiorari” con término juris-diccional ante el Tribunal de Circuito de Apelaciones empezará a contarse desde la fecha en que se archiva en los autos una copia de la notificación de la resolución del tribunal resol-viendo definitivamente la moción. Por otro lado, si se tomare alguna determinación en la consideración de una moción de reconsideración, el plazo para presentar un recurso de “certio-rari” con término de cumplimiento estricto ante el Tribunal de Circuito de Apelaciones empezará a contarse desde la fecha en que se notifica la resolución del tribunal resolviendo definiti-vamente la moción. Si el tribunal dejare de tomar alguna ac-ción con relación a la moción de reconsideración dentro de los diez (10) días de haber sido presentada, se entenderá que la misma ha sido rechazada de plano. (Énfasis suplido.)
*610El propósito de esta regla es permitir que la parte afec-tada por una determinación del Tribunal de Primera Ins-tancia le solicite a ese foro que la modifique.(15) Sin embargo, este mecanismo procesal fue utilizado por mucho tiempo por los abogados para dilatar la solución de los pleitos.(16) Por esa razón, la Regla 47 de Procedimiento Civil encierra dos principios importantes, a saber: (1) la mera presentación de la moción no interrumpirá el término para recurrir de la sentencia, orden o resolución ante un tribunal apelativo, excepto que la misma sea acogida por el tribunal, y (2) si transcurre un número de días sin que el tribunal acoja la referida moción, se considera que fue re-chazada de plano. (17) La antes mencionada regla busca otorgarle al Tribunal de Primera Instancia la oportunidad de corregir cualquier error que haya cometido y, a su vez, evitar que se utilice ese mecanismo para dilatar la resolu-ción de los pleitos.(18)
Una moción de reconsideración que ha sido presentada oportunamente y acogida por el Tribunal de Primera Ins-tancia dentro del término de diez días que establece la Re-gla 47 de Procedimiento Civil interrumpe el término juris-diccional para recurrir de una sentencia dictada por ese Tribunal(19) En Lagares v. E.L.A., 144 D.P.R. 601 (1997), establecimos que si el Tribunal de Primera Instancia acoge una moción de reconsideración, presentada contra una sentencia dictada por dicho tribunal, fuera del referido tér-mino de diez días, pero dentro del término jurisdiccional dispuesto por ley para recurrir de dicha sentencia, este úl-timo queda interrumpido. Hemos establecido, además, que *611el Tribunal de Primera Instancia retiene su jurisdicción para reconsiderar una sentencia final que haya emitido, si no ha transcurrido el plazo jurisdiccional para recurrir de ella, o no se ha presentado ante el Tribunal de Circuito de Apelaciones el correspondiente recurso de apelación. (20) No obstante, la mera presentación del recurso de apelación ante el foro apelativo intermedio no tiene el efecto de pri-var de su jurisdicción al Tribunal de Primera Instancia, a los efectos de reconsiderar la sentencia que dictara. (21) Para que el Tribunal de Primera Instancia pierda la juris-dicción sobre el pleito, se hace necesario que el recurso de apelación ante el Tribunal de Circuito de Apelaciones se haya presentado conforme a las disposiciones estatutarias y reglamentarias que gobiernan el perfeccionamiento de su presentación. (22) De lo contrario, el Tribunal de Primera Instancia puede reconsiderar la sentencia dictada, porque conserva su jurisdicción sobre el caso.(23) Una vez inte-rrumpido el término para recurrir de la sentencia, por ha-berse acogido debidamente la moción de reconsideración en el Tribunal de Primera Instancia, el término jurisdiccio-nal para recurrir de la sentencia comienza a transcurrir nuevamente en el momento cuando se archive en autos copia de la notificación de la resolución que resuelve defi-nitivamente la moción.(24)
Según discutiéramos anteriormente, cuando el Tribunal de Primera Instancia acoge oportunamente una moción de reconsideración de una sentencia dictada por éste, está ejerciendo y reteniendo su jurisdicción sobre el caso que tuvo ante su consideración. (25) Una vez se interrumpe el término para interponer un recurso de apelación ante el *612Tribunal de Circuito de Apelaciones mediante la presenta-ción de una moción de reconsideración, debidamente aco-gida por el foro de primera instancia, el recurso de apela-ción interpuesto ante el foro apelativo intermedio es prematuro y este último foro carece de jurisdicción para considerarlo. (26) El Tribunal de Circuito de Apelaciones tiene que ser celoso en asegurarse de no considerar un re-curso de apelación presentado prematuramente. Ese tribunal es guardián de su jurisdicción.(27)
El caso ante nuestra consideración presenta una situa-ción muy particular, la cual merece una atención cuidadosa. El Tribunal de Primera Instancia acogió la mo-ción de reconsideración presentada por el demandado de autos, mediante orden dictada el 4 de abril de 2000 y noti-ficada a las partes el 6 de abril de 2000. Ese mismo día, 6 de abril de 2000, el demandado de autos presentó ante el Tribunal de Circuito de Apelaciones el recurso de apelación contra la sentencia dictada en su contra. No tenemos cons-tancia de la hora en la que el Tribunal de Primera Instan-cia dictó la orden en que acoge la moción de reconsideración. No obstante, debido a la hora en que se presentó el recurso de apelación, es posible que el foro de primera instancia ejercitara su jurisdicción antes de pre-sentarse la apelación ante el Tribunal de Circuito de Apelaciones. Nótese que la apelación se presentó en horas de la tarde, por lo que el Tribunal de Primera Instancia tuvo la oportunidad de ejercitar su jurisdicción antes de haberse presentado el recurso.(28) Tampoco surge de los autos que el demandado hubiese presentado copia del recurso de apelación en la Secretaría del Tribunal de Primera Ins-*613tanda ese mismo día, por lo que es razonable conduir que ese foro desconoda de la presentadón del recurso.(29)
Ahora bien, ¿qué efecto tuvo, sobre la cuestión de pre-maturidad del recurso de apelación, el hecho de que la or-den que acogió la moción de reconsideración se notificara a las partes luego de presentarse el recurso de apelación ante el Tribunal de Circuito de Apelaciones? Entendemos que ninguno.
La Mayoría sostiene que para que la consideración por el Tribunal de Primera Instancia de una moción de recon-sideración tenga el efecto de interrumpir el término juris-diccional para recurrir en apelación al Tribunal de Circuito de Apelaciones es necesario que el foro primario la consi-dere antes de que transcurra el término para recurrir en alzada o que una de las partes haya presentado un recurso en el foro intermedio apelativo. Sostiene, además, que es necesario que esta determinación se notifique a las partes antes de que hayan concurrido estos eventos procesales. Añade que la notificación a las partes de esa determina-ción del Tribunal de Primera Instancia es parte integral de la actuación judicial. Concluye que para que la resolución u orden emitida por el Tribunal de Primera Instancia que considera una moción de reconsideración surta el efecto interruptor del referido término jurisdiccional, ésta tiene que ser emitida por ese tribunal con jurisdicción y notifi-cada a las partes antes de que transcurra dicho término. No compartimos tal óptica. Veamos.
El efecto del archivo en autos de copia de la notificación de una sentencia final del Tribunal de Primera Instancia, es que a partir de ese momento comienza a transcurrir el término para apelar una determinación que ya fue tomada por el tribunal. (30) De la misma forma, la notificación a las *614partes de una resolución u orden interlocutoria emitida por el Tribunal de Primera Instancia demarca el comienzo del término de cumplimiento estricto dispuesto por ley para revisar tal determinación ante el Tribunal de Circuito de Apelaciones, mediante el recurso de certiorari(31) El ar-chivo en autos de copia de la notificación de la sentencia final dictada por el Tribunal de Primera Instancia o la no-tificación a las partes de una resolución u orden interlocu-toria emitida por ese tribunal, es un procedimiento ministerial de secretaría, posterior al acto judicial. La actuación judicial le corresponde exclusivamente al Tribunal de Pri-mera Instancia y no a su secretaría.(32) Por lo tanto, el Tribunal de Primera Instancia realizó su acto judicial al mo-mento en que acogió la moción de reconsideración el 4 de abril de 2000, y no posteriormente cuando la Secretaría notificó a las partes y archivó en autos copia de la notificación. El carácter posterior y accesorio del acto de archivo en autos de copia de la notificación de sentencias finales, o de la notificación a las partes de resoluciones y órdenes dictadas por el Tribunal de Primera Instancia, se puede apreciar claramente en la Regla 24 de las Reglas para la Administración del Tribunal de Primera Instancia. Dicha regla dispone, en su inciso (e),(33) que el Secretario deberá notificar a las partes y archivar en autos copia de la notificación de una providencia judicial en los casos apro-piados, dentro de los diez días de haberla recibido en Secretaria.(34) Por lo antes expuesto, concluimos que el Tribunal de Primera Instancia tenía jurisdicción para acoger la moción de reconsideración, ya que no había transcurrido *615el término jurisdiccional para recurrir de su sentencia ante el Tribunal de Circuito de Apelaciones mediante apelación, ni se había interrumpido con la presentación de tal recurso ante el Tribunal de Circuito de Apelaciones.
La interpretación que le imparte la Mayoría a este asunto tiene el indeseable efecto de que una moción de reconsideración presentada ante el Tribunal de Primera Instancia surte el efecto interruptor del término jurisdic-cional para recurrir mediante apelación ante el Tribunal de Circuito de Apelaciones, no cuando ese tribunal decide considerarla por resolución u orden, sino cuando la secre-taría notifica a las partes su actuación judicial. O sea, que si el Tribunal de Primera Instancia dicta su resolución u orden en la cual acoge la moción de reconsideración el día número treinta del término jurisdiccional para apelar al Tribunal de Circuito de Apelaciones, pero la Secretaría de ese tribunal la notifica a las partes al otro día, o sea, el día número 31, el efecto de la norma pautada por este Tribunal es que dicho término jurisdiccional no fue interrumpido(35) En otras palabras, que lo determinante para efectos de la interrupción de dicho término jurisdiccional, según la Ma-yoría, no es la referida resolución u orden del Tribunal de Primera Instancia, sino la gestión de su secretaría de no-tificarla, cuando tal notificación no demarca el comienzo nuevamente del transcurrir del término jurisdiccional, sino el archivo en autos de la notificación a las partes de la resolución definitiva de la moción de reconsideración. No podemos compartir tal visión, porque entonces la interrup-ción del referido término jurisdiccional dependería de la secretaría del Tribunal de Primera Instancia y no de este último, lo cual da al traste con la norma sentada por este Tribunal en Lagares v. E.L.A., supra.
El deficiente diseño de nuestra Regla 47 de Procedi-*616miento Civil produjo la anomalía de que al presentarse una moción de reconsideración ante el Tribunal de Primera Instancia, de la cual las partes no tienen constancia de que haya sido acogida el día 30 del término jurisdiccional para apelar la sentencia final dictada por ese tribunal, obliga al promovente de dicha moción a presentar el recurso de ape-lación ante el Tribunal de Circuito de Apelaciones antes de vencido el referido término, para preservar su derecho. No obstante, la solución a ese problema, a nuestro juicio, no puede ser que el efecto interruptor del referido término jurisdiccional lo produzca la notificación por la Secretaría del Tribunal de Primera Instancia de una resolución u or-den de naturaleza interlocutoria dictada por ese tribunal en la cual acoja la moción de reconsideración. El efecto de este proceder es impartirle a lo accesorio el carácter de lo principal, y viceversa. Entendemos, muy respetuosamente, que tal curso de acción resulta en un contrasentido de los principios y valores generales contenidos en nuestra infra-estructura procesal civil vigente. La norma aquí sentada podría producir una anomalía mucho más insólita. Si el Tribunal de Primera Instancia acogiera la moción de re-consideración mediante una orden o resolución dentro del referido término jurisdiccional, pero la secretaría lo notifi-cara a las partes fuera de dicho término, no surtiría efecto interruptor alguno. O sea, reduciría aún más el limitado campo de acción que la Regla 47 de Procedimiento Civil, supra, concede a las partes y al foro de primera instancia para tratar de corregir un error cometido por este último, con el ánimo de evitar el costo y la dilación para las partes de un proceso de apelación ante el Tribunal de Circuito de Apelaciones. La norma pautada por la Mayoría opera en sentido contrario al principio cardinal de que nuestro orde-namiento procesal debe permitir que se imparta la justicia de una forma más rápida y económica.
Concluimos que en el caso de autos, tan pronto el Tribunal de Primera Instancia acogió la moción de reconsidera-*617ción, el término jurisdiccional dispuesto por ley para recu-rrir del dictamen emitido por ese foro quedó interrumpido. El recurso de apelación presentado por el peticionario ante el Tribunal de Circuito de Apelaciones era prematuro y dicho foro carecía de jurisdicción para atenderlo.
hH
Nos corresponde expresarnos con respecto al otro funda-mento utilizado por el Tribunal de Circuito de Apelaciones para desestimar el recurso de apelación. Es necesario de-terminar si la ausencia del Informe del Examinador de pensiones alimentarias —el cual no fue notificado a las partes aunque éstas tuvieron acceso a él— en el apéndice del recurso de apelación es causa para su desestimación, por incumplir con un requisito de naturaleza jurisdiccional. Veamos.
La Regla 16(D)(1) del Reglamento del Tribunal de Cir-cuito de Apelaciones(36) dispone lo siguiente:
Apéndice.-El escrito de apelación incluirá un apéndice que contendrá una copia literal de:
(a) Las alegaciones de las partes, a saber, la demanda principal, las demandas de coparte o de tercero y la reconvención, y sus respectivas contestaciones.
(b) La sentencia del Tribunal de Primera Instancia cuya re-visión se solicita y la notificación del archivo en autos de copia de la misma.
(c) Toda moción debidamente timbrada por el Tribunal de Primera Instancia, resolución u orden necesaria para acredi-tar la interrupción y reanudación del término para presentar el escrito de apelación y la notificación del archivo en autos de copia de la resolución u orden.
(d) Toda resolución u orden, y toda moción o escrito de cua-lesquiera de las partes que forme parte del expediente original en el Tribunal de Primera Instancia, en las cuales se discuta expresamente cualquier asunto planteado en el escrito de ape-lación, o que sean relevantes a éste.
*618(e) Cualquier otro documento que forme parte del expediente original en el Tribunal de Primera Instancia y que pueda serle útil al Tribunal de Circuito de Apelaciones para resolver la controversia. (Énfasis suplido.)
En varias ocasiones hemos establecido que los requisi-tos estatutarios o reglamentarios para perfeccionar un re-curso ante este Tribunal o ante el Tribunal de Circuito de Apelaciones tienen que cumplirse de manera rigurosa, es-pecialmente cuando ese requisito es de naturaleza jurisdiccional.(37) El cumplimiento de un requisito de esa naturaleza no puede quedar al arbitrio de los abogados postulantes. (38)
Como podemos observar, el incluir con el recurso de ape-lación presentado ante el Tribunal de Circuito de Apelacio-nes un apéndice que contenga todos los documentos men-cionados en la Regla 16(E) del Reglamento de ese tribunal es un requisito jurisdiccional para el perfeccionamiento de ese tipo de recurso. En repetidas ocasiones hemos desesti-mado tales recursos cuando no se incluyen en ellos los do-cumentos requeridos por la referida disposición reglamen-taria y que son necesarios para acreditar la jurisdicción del foro apelativo intermedio o para resolver los méritos del recurso.(39) De hecho, la Regla 53.1(1) de Procedimiento Civil, 32 L.P.R.A. Ap. III, establece que el Tribunal de Cir-cuito de Apelaciones podrá desestimar, por iniciativa pro-pia o a solicitud de parte, un recurso de apelación cuando éste no se ha perfeccionado de acuerdo con las disposicio-nes estatutarias y reglamentarias aplicables. Hemos esta-blecido que el Tribunal de Circuito de Apelaciones está obligado a atender los recursos de apelación que se presen-*619ten ante ese foro, salvo los casos en que carezca de juris-dicción o que exista craso incumplimiento con las disposi-ciones estatutarias o reglamentarias aplicables al perfec-cionamiento de la presentación del recurso.(40)
¿Constituye el Informe del Examinador de pensiones alimentarias un documento cuya ausencia requiere la des-estimación del recurso, por incumplir con un requisito ju-risdiccional? Contestamos dicha interrogante en la afirmativa. Veamos.
Surge del dictamen emitido por el Tribunal de Primera Instancia, y recurrido ante el Tribunal de Circuito de Ape-laciones, que la suma impuesta como pensión alimentaria al peticionario se determinó considerando el contenido del referido Informe. En ese documento se encuentran vertidos los hechos y fundamentos que dan base al aumento de la pensión. En el recurso de apelación presentado ante el Tribunal de Circuito de Apelaciones se arguye, para atacar la sentencia emitida por el foro de primera instancia, que la pensión alimentaria es excesiva. Por lo tanto, para que el Tribunal de Circuito de Apelaciones estuviera en posición de examinar si la pensión impuesta era razonable tenía que conocer los hechos y fundamentos formulados en el mencionado Informe, los cuales fueron utilizados por el Tribunal de Primera Instancia al emitir el dictamen recu-rrido ante ese tribunal.
Por otro lado, no podemos perder de perspectiva que, aunque el Informe no se notificó a las partes junto con la sentencia, éstas tuvieron acceso a él, según surge del expediente.(41) Más aún, una copia de dicho documento po-día obtenerse mediante la debida petición al tribunal sentenciador. No hacerlo constituye una falta de diligencia de la parte apelante e impide que el foro apelativo pueda revisar, de manera informada y completa, la sentencia de *620la cual se recurre. Provoca, además, que no se perfeccione la presentación del recurso de apelación ante el Tribunal de Circuito de Apelaciones dentro del término jurisdiccio-nal establecido.
Por lo tanto, es forzoso concluir que el Informe del Exa-minador de pensiones alimentarias es un documento nece-sario e imprescindible para la adjudicación de este caso por el Tribunal de Circuito de Apelaciones. Sin el beneficio de este documento, dicho tribunal no podía revisar el dicta-men recurrido. Por tratarse de un documento que estuvo ante la consideración del foro de primera instancia, y era parte de su expediente, el no incluirlo en el apéndice tiene como consecuencia que el recurso de apelación presentado ante el Tribunal de Circuito de Apelaciones no se perfec-cionó adecuadamente dentro del término jurisdiccional dis-puesto por ley.
IV
Por los fundamentos antes expuestos, disentimos de lo actuado por la Mayoría en el presente caso. Confirmaría-mos la sentencia dictada por el Tribunal de Circuito de Apelaciones.

 A pesar de ser la determinación del foro de instancia una sentencia, éste la tituló Resolución. Véase Figueroa v. Del Rosario, 147 D.P.R. 121 (1998).


 Como parte del apéndice al alegato en oposición a la Petición de certiorari, la parte recurrida acompañó una copia del Informe del Examinador, pero no explicó cómo la obtuvo. De esta copia surge que el Informe no fue notificado a las partes. Además, así lo constatamos con la Secretaría del Tribunal de Primera Instancia, Sala Superior de Bayamón.


 Esta información surge tanto de la Petición de certiorari y del alegato del demandado peticionario, Sr. Alfredo Cardona Rivera, como del alegato de la deman-dante recurrida, Sra. Liana Caro Ortiz.


 En la apelación, Cardona Rivera hizo los siguientes señalamientos: que erró el foro de instancia al imponer una pensión alimentaria de mil sesenta y seis dólares con trece centavos mensuales; al hacerla retroactiva al 31 de marzo de 1998, y al imponer mil dólares en honorarios de abogado. Petición de certiorari, Apéndice, pág. 3.


 En reiteradas ocasiones hemos interpretado el concepto procesal de conside-rar una moción de reconsideración. En Rodríguez Rivera v. Autoridad de Carreteras, 110 D.P.R. 184, 187 (1980), dijimos con relación a lo que significa este acto judicial que
“[e]s evidente, por disponerlo así la propia regla, que si el tribunal la rechaza con un mero no ha lugar, sin oír a las partes, se considera que la moción fue recha-zada de plano. Ahora bien, si señala una vista para oír a las partes, o se dirige a la parte adversa para que exponga su posición por escrito, o fundamenta su resolución declarando sin lugar la moción, se tendrá por interrumpido el término para apelar o solicitar la revisión.”
En Castro v. Sergio Estrada Auto Sales, Inc., 149 D.P.R. 213 (1999), resolvimos que la acción de un tribunal de instancia de remitir una moción de reconsideración al juez que dictó la sentencia que se hallaba enfermo o de vacaciones, era una determi-nación en su consideración y, por lo tanto, interrumpía el término para recurrir en alzada.


 Este caso se resolvió al amparo de la Regla 47 de Procedimiento Civil de 1958, que era sustancialmente igual a la actual Regla 47.1 de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. III). Véanse, además: Lagares v. E.L.A., 144 D.P.R. 601 (1997); J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, San Juan, Pubs. JTS, 2000, T. II, págs. 769-770.


 Esta información la obtuvimos de la Oficina de la Administración de los Tribunales (OAT). También se nos indicó que el procedimiento tampoco se sigue en la Región Judicial de Arecibo.


 Aparentemente en esta Región Judicial, el Informe del Examinador de pen-siones alimentarias se considera un documento confidencial del cual ni siquiera las partes pueden obtener copia sin la autorización del tribunal, esto independiente-mente del hecho de que el tribunal lo haya utilizado como base para sus determina-ciones de hecho y sus conclusiones de derecho.


 Petición de certiorari, Apéndice, pág. 9.


 íd., págs. 10-12.


 íd., pág. 13.


 íd., pág. 1.


 íd., pág. 22.


 íd., pág. 23.


 íd., pág. 26.


 íd., págs. 15-21.


 Aunque el Tribunal de Primera Instancia tituló su determinación como “Re-solución”, lo cierto es que por tratarse de un caso en que se solicita el aumento de una pensión alimentaria previamente establecida, el dictamen constituye una sentencia para todos los fines. Véase Figueroa v. Del Rosario, 147 D.P.R. 121 (1998).


 Art. 4.002(a) de la Ley de la Judicatura de 1994, según enmendada, 4 L.P.R.A. sec. 22k(a); Regla 53.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III; Regla 13(A) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A.


 Rodríguez v. Syntex P.R., Inc., 148 D.P.R. 604 (1999).


 Martínez, Inc. v. Abijoe Realty Corn., 151 D.P.R. 1 (2000).


 A esos efectos, la Regla 53.1(g) de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone lo siguiente:
“Interrupción del término para apelar.-El transcurso del término para apelar se interrumpirá por la oportuna presentación de una moción formulada de acuerdo con cualquiera de las reglas que a continuación se enumeran, y el referido término co-menzará a contarse de nuevo desde que se archive en autos copia de la notificación de cualquiera de las siguientes órdenes en relación con dichas mociones:
“(2) En las apelaciones al Tribunal de Circuito de Apelaciones provenientes del Tribunal de Primera Instancia, resolviendo definitivamente una moción de reconsi-deración sujeto a lo dispuesto en la Regla 47 [de Procedimiento Civil].” (Énfasis suplido.)


 32 L.P.R.A. Ap. Ill, R. 47.


 Castro v. Sergio Estrada Auto Sales, Inc., 149 D.P.R. 213 (1999).


 íd.


 íd.


 íd.


 Regla 53.1(g) de Procedimiento Civil, supra; Pérez v. VPH Motor Corp., 152 D.P.R. 475 (2000); Castro v. Sergio Estrada Auto Sales, Inc., supra; Lagares v. E.L.A., 144 D.P.R. 601 (1997); Ortiz v. Adm. Sist. de Retiro Emp. Gob., 147 D.P.R. 816 (1999); Soc. de Gananciales v. Sánchez, 148 D.P.R. 326 (1999).


 Pagán v. Alcalde Mun. de Cataño, 143 D.P.R. 314 (1997).


 íd.


 íd.


 íd.


 Lagares v. E.L.A., supra.


 íd.


 Pueblo v. Santana Rodríguez, 148 D.P.R. 400 (1998); Hernández v. Mar-xuach Const. Co., 142 D.P.R. 492 (1997).


 Juliá et al. v. Epifanio Vidal, S.E., 153 D.P.R. 357 (2001).


 Del expediente ante nos surge que el recurso de apelación se presentó en la Secretaría del Tribunal de Circuito de Apelaciones a las 2:26 de la tarde.


 Véase Regla 14(B) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A.


 Rodríguez et al. v. A.R.Pb., 149 D.RR. 111 (1999); García Claudio v. García Guevara, 145 D.RR. 659 (1998).


 Art. 4.002(a) de la Ley de la Judicatura de 1994, según enmendada, 4 L.P.R.A. sec. 22k(f).


 Jones v. Celotex Corp., 857 F.2d 273 (5to Cir. 1988); Weedon v. Gaden, 419 F.2d 303 (D.C. Cir. 1969); Pure Oil Co. v. Boyne, 370 F.2d 121 (5to Cir. 1966); Burke v. C.I.R., 301 F.2d 903 (íer Cir. 1962); 11 Wright and Miller, Federal Practice and Procedure 2d Sec. 2781 (1995).


 4 L.P.R.A. Ap. II-B, R. 24(e).


 La notificación a las partes de la orden se realizó antes de vencer el término jurisdiccional para recurrir de la sentencia.


 para evitar tal anomalía, la norma pautada por la Mayoría le impone a la secretaría del Tribunal de Primera Instancia el deber de notificar a las partes dicha resolución u orden inmediatamente.


 4 L.P.R.A. Ap XXII-A.


 Rojas v. Axtmayer Ent., Inc., 150 D.P.R. 560 (2000); Arriaga v. F.S.E., 145 D.P.R. 122 (1998); Cárdenas Maxán v. Rodríguez, 119 D.P.R. 642 (1987); Mfrs. H. Leasing v. Carib. Tubular Corp., 115 D.P.R. 428 (1984); Matos v. Metropolitan Marble Corp., 104 D.P.R. 122 (1975).


 Rojas v. Axtmayer Ent, Inc., supra.


 Córdova v. Larín, 151 D.P.R. 192 (2000); Codesi, Inc. v. Mun. de Canóvanas, 150 D.P.R. 586 (2000); Mfrs. H. Leasing v. Carib. Tubular Corp., supra.


 Feliberty v. Soc. de Gananciales, 147 D.P.R. 834 (1999).


 Como cuestión de realidad, la parte demandante de autos obtuvo copia del referido Informe del Oficial Examinador de Pensiones Alimenticias.